Citation Nr: 1209139	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  04-43 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran had active service from November 1980 to March 1999. 

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefit sought on appeal.  

The issue on appeal was remanded by the Board for additional development in January 2007, August 2008, and April 2009.  The claim was subsequently returned to the Board, and denied in a November 2010 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2011 Order, the Court granted the parties' Joint Motion for Remand and to Stay Proceedings (Joint Motion), vacated the November 2010 Board decision denying entitlement to service connection for obstructive sleep apnea, and remanded the matter to the Board for development consistent with the parties' Joint Motion.  

The parties agreed in the Joint Motion that the Board's November 2010 decision denying entitlement to service connection for obstructive sleep apnea must be vacated because the Board relied upon an inadequate medical examination report in rendering its decision.  Specifically, the parties to the Joint Motion agreed that the October 2009 VA examination report was inadequate because the examiner's rationale is "conclusive," and because the examiner did not provide the citation to the relevant medical authority as was previously requested by the Board in an April 2009 remand.  Stegall v. West, 11 Vet. App. 269 (1998).  In the Joint Motion the parties agreed that upon remand the Veteran must be provided with an adequate VA medical examination that provides sufficient detail and complies with the Board's October 2009 order.  

In September 2011, the Board remanded the claim again for evidentiary development, and it has now been returned to the Board for further appellate consideration.  

The Board notes that the Veteran has submitted statements alleging that clear and unmistakable errors (CUEs) have been made in adjudicating his claim.  However, he has not indicated with specificity the final rating action or actions that he alleges were the product of CUE or the nature of the error other than inadequate consideration of the evidence.  See Fugo v. Brown, 6 Vet. App. 40 (1993).  In addition, the Board notes that to the extent that the Veteran may have alleged CUE in regard to his current claim on appeal, the claim is not final and, therefore, an allegation of CUE is not for consideration.  See 38 C.F.R. § 3.105(a) (2011); see also Link v. West, 12 Vet. App. 39, 45 (1998); Best v. Brown, 10 Vet. App. 322, 325 (1997).


FINDING OF FACT

Sleep apnea was initially demonstrated years after service, and has not been shown by competent evidence of record to be related to service, to include exposure to contaminants; nor has it been shown to be related to a service-connected disability.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by active service, nor was it caused or aggravated by service-connected fibromyalgia.  38 C.F.R. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in December 2004, January 2007, and October 2008) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The RO also notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements from the Veteran.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.


Factual Background and Analysis

The Veteran contends that he has sleep apnea/hypopnea that was first manifested during his period of active service.  He has also asserted that his obstructive sleep apnea may be secondary to his service-connected fibromyalgia.  With respect to the former, the Veteran has submitted medical literature showing a causal link between sinus bradycardia and obstructive sleep apnea.  He asserts that because he was found to have sinus bradycardia in service, this is persuasive evidence indicating that he also had undiagnosed sleep apnea in service.  Alternatively, he contends that he was exposed to contaminants as a result of his involvement in the overhaul of the U.S.S. Jouett, and that he developed sleep apnea as a result.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for obstructive sleep apnea.  

The Veteran's STRs are negative for complaints, symptoms, findings or diagnoses related to sleep apnea.  Separation/retirement examination in 1998 indicated a normal clinical evaluation of the sinuses, head/face/neck/nose, mouth/throat, heart, and lungs/chest.  Therefore, because obstructive sleep apnea was not seen during service, service connection may not be established based on chronicity in service or continuity of symptomatology thereafter.  38 C.F.R. § 3.303 (2011); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Moreover, although examination and diagnostic studies conducted in April 1984 and May 1991 did show sinus bradycardia, as will be explained below, such "awaking" sinus bradycardia is not diagnostic of sleep apnea.  See VA Examination, October 2008.  

Following service, medical records are negative for sleep apnea until 2003.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this regard, the record shows that the Veteran was first diagnosed with obstructive sleep apnea by a private examination in February 2003.  See Sleep Disorders Center Polysomnogram Report, February 2003.  At that time, recommendations for control of the sleep apnea included a weight reduction program, positional therapy, avoidance of alcohol, hypnotics, tranquilizers, narcotics, and other central nervous system depressants, and therapeutic sleep study using a CPAP machine.  

Private medical records reflect treatment for sleep apnea since 2003 that has continued through the appeal period.  However, these records simply contain no opinion or evidence that the Veteran's sleep apnea is related to active duty, or to any incident therein, to include exposure to contaminants.  There is also no opinion or evidence relating the Veteran's service-connected disabilities, to include fibromyalgia, to his sleep apnea.  

In fact, multiple VA examiners have reached the opposite conclusion.  On VA examination in February 2007, the examiner reviewed the Veteran's STRs and stated that no diagnosis of sleep apnea was made during service, nor were any symptoms usually associated with sleep apnea reported.  The examiner also reviewed the December 1998 retirement/separation examination and expressly found that none of the conditions noted (e.g., pseudofolliculitis barbi, skin lesions, dermatitis, etc.,) upon separation contributed to his sleep apnea.  He also opined that none of the Veteran's service-connected disabilities caused the sleep apnea.  Specifically, he opined that it was "not likely that the Veteran's obstructive sleep apnea [was] related to his period of active service including service-connected adjustment disorder and/or fibromyalgia."  He also discounted the possibility of aggravation.  

With respect to the Veteran's contention that the in service findings related to sinus bradycardia were early manifestations of sleep apnea, the October 2008 VA examiner found the opposite.  It was indicated that there was "no evidence in the service medical records that the Veteran was diagnosed with having sleep apnea or medical conditions which would lead to sleep apnea."  He explained that sinus bradycardia occurring during sleep, as shown on the Veteran's post service 2003 polysomnogram report, is indicative of sleep apnea.  However, it was explained that "awaking" sinus bradycardia, as shown in service, was a normal finding and not diagnostic of sleep apnea.  Moreover, upon physical examination of the Veteran, the examiner noted a "congenitally small oropharynx."  Ultimately, it was opined that the Veteran's sleep apnea was caused by a congenitally small oropharyx and worsened by increasing obesity.  

With respect to the Veteran's contention that his involvement in the overhaul of the U.S.S. Jouett caused him to develop sleep apnea, the October 2009 VA examiner again reached the opposite conclusion.  The examiner expressly opined that it was less likely than not that the Veteran's sleep apnea was caused by or a result of exposure to contaminants while overhauling the U.S.S. Jouett.  The examiner based the opinion on a thorough review of the medical record and related medical literature, as well as personal clinical experience.  The examiner also noted that sleep apnea was often associated with a crowded oropharyngeal airway, which, notably, was shown upon VA examination of the Veteran in October 2008.  The October 2009 VA examiner ultimately opined that current medical literature did not support a finding that sleep apnea was caused by contaminant exposure; moreover, the examiner concurred with the October 2008 VA examiner that the Veteran's sleep apnea was due to a congenially small oropharynx and that it was worsened by his increasing obesity.  

In a September 2011 remand, the Board requested a supplemental report from the VA examiner who conducted the October 2009 examination addressing whether it was at least as likely as not that the Veteran's alleged exposure to contaminants while overhauling the U.S.S. Jouett caused or contributed to his development of obstructive sleep apnea.  A more thorough explanation was required, to include reference to medical literature.  

In an addendum report dated in October 2011, the examiner who conducted the October 2009 examination report, provided a summarization of the relevant medical findings and statements (by the Veteran and others) regarding this claim for each volume in the claims file.  She provided a list of medical references for which there is no mention of obstructive sleep apnea being cause by toxins.  This list included "Cummings Otolaryngology: Head & Neck Surgery," 5th ed. Chapter 18.  This reference book related that the obstruction that occurred in obstructive sleep apnea resulted from collapse of the pharyngeal airway during sleep.  The etiology and mechanism of collapse was multifactorial but was largely due to the interaction of an easily collapsible upper airway with the relaxation of the pharyngeal dilator muscle.  Further, obesity, soft tissue hypertrophy, and craniofacial characteristic added to this propensity for collapse by increasing the extra luminal tissue pressures surrounding the upper airway.  

In "Cummings," there was discussion of sleep problems caused by the ingestion of poisonous toxins.  This disorder was called "toxin dependent sleep disorder."  The examiner pointed out that toxin sleep disorder was not obstructive sleep apnea as they were different diseases and did not cause each other.  They had different pathophysiology.  She further pointed out that in chapter 18 of the text, it was mentioned that clinicians needed to be aware of its existence so that it did not go undiagnosed by making the assumption that all of a patient's sleep problems were due to obstructive sleep apnea.  She added that in her extensive review of the Veteran's record, she had seen "absolutely" no objective evidence that he had toxin dependent sleep disorder.  

Additional medical references that did not reflect that obstructive sleep apnea was caused by toxins included "Obstructive Sleep Apnea Syndromes, Medical Clinics of North America, Vol. 88, Issue 3 (May 2004), "Conn's Current Therapy, 2011, 1st ed., and "Snoring and Obstructive Sleep Apnea, Medical Clinics of North America, Vol. 94, Issue 5 (September 2010).  

The examiner further pointed out that In "Adult Obstructive Sleep Apnea Pathophysiology and Diagnosis, Vol. 132, Issue I (July 2007), it was noted that the major risk factors for the disorder included obesity, male gender, and age.  Current understanding of the pathophysiologic basis of the disorder suggested that a balance of anatomically imposed mechanical loads and compensatory neuromuscular responses were important in maintaining upper airway patency during sleep.  Obstructive sleep apnea developed in the presence of both elevated mechanical loads on the upper airway and defects in the compensatory neuromuscle responses.  

The examiner's list of additional medical texts/reference books and articles in which toxins did not cause obstructive sleep apnea included "Snoring and Obstructive Sleep Apnea Medical Clinical of North America," Vol. 94, Issue 5 (September 2010); Adult Obstructive Sleep Apnea Pathophysiology and Diagnosis, Vol. 132, Issue I (July 2007); "Neurologic Basis of Sleep Breathing Disorders, Sleep Medical Clinics," Vol. 5, Issue 1 (March 2010); and "Adult Obstructive Sleep Apnea/Hypopnea Syndrome: Definitions, Risk Factors, and Pathogenesis," Vol. 31, Issue 2 (June 2010); 

The examiner also noted that in forming her opinion she researched "UptoDate," an on line medical service for practitioners.  She concluded that she was "unable to find a literature source that specifically addressed whether or not toxins caused sleep apnea.  They were silent regarding toxins causing sleep apnea.  She reported that "[I]t is presumed that if there was a remote chance that a particular toxin caused sleep apnea, it would be addressed in the literature."  

In the examiner's opinion, the Veteran's sleep apnea was not due to or caused by the Veteran's alleged exposure to contaminants while overhauling the U.S.S. Jouett.  His alleged exposure to contaminants while overhauling this ship had not contributed to his sleep apnea, and there was no objective evidence of aggravation.  The rationale for her opinion was that extensive literature search into the effects of the chemicals which the Occupational Safety and Health Administration (OSHA) named as potential air contaminants associated with abrasive blasting in shipyards found that none of them was a risk for the development of this sleep disorder.  None of these was a risk for the pathophysiologic changes in the upper airways as outlined above in the obstructive sleep apnea literature.  Literature noted above regarding the pathophysiology of obstructive sleep apnea was silent regarding toxins as a causative factor.  

The examiner pointed out that the Veteran's STRs were silent for obstructive sleep apnea as well as the entertainment of the diagnosis of such.  And, finally, when addressing any causative factors between the Veteran's sinus bradycardia and the development of sleep apnea, she noted that there were many causes of bradycardia, and from the Veteran's record, it was clear that his slow heart rate was considered to be physiologic.  She further opined that there was no objective evidence that his slow heart rate was anything other than normal for this age and physiologic state.  Pertinent medical references included "Goldman's Cecil Medicine," 24th ed., which stated that sinus bradycardia was generally defined as a sinus rate of less than 60 beats per minute (and sometimes as low as 45 to 50).  These low rates could occur asymptomatically during sleep in healthy individuals.  She also referenced "Braunwald's Heart Disease - A Textbook of Cardiovascular Medicine," 9th ed.

The Board finds each of the VA examination reports (as summarized above) as probative to the case at hand, particularly, the VA examiner's October 2011 report, which referenced numerous medical textbooks and articles in supporting her opinions.  In this case, as noted above, competent VA examiners found that the Veteran's sleep apnea was not related to service; that it was not secondary to, or aggravated by a service-connected disability, including fibromyalgia; that it was not caused by his in-service exposure to contaminants; and that the in-service findings related to sinus bradycardia were not indicative of sleep apnea.  These opinions are considered probative as they were definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  In particular, it is noted that the most recent examination report in 2011 (which did not support the Veteran's claim for service connection for obstructive sleep apnea) included references to numerous medical treatises and articles in forming the examiner's opinions.  

It is noted that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Veteran has not provided any competent medical evidence to rebut the opinions against the claim or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

The Board is aware of the Veteran's own contentions.  However, the Veteran himself is not competent to diagnose the etiology of his own disability.  See Bostain v. West, 11 Vet. App. 124, 137 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). As a result, his assertions cannot constitute competent medical evidence that he has sleep apnea due to active duty.  

The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007).  

Nevertheless, while the Veteran is competent to observe continuity of sleep apnea since service, his exposure to contaminants, and his in-service diagnosis of sinus bradycardia, his opinions regarding etiology are outweighed by the lack of probative medical evidence in support of his claim.  In this regard, while the Board acknowledges that the absence of any corroborating medical evidence supporting the Veteran's assertions, in and of itself, does not render the statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  Simply stated, the Veteran's STRs (containing no complaints, symptoms, findings or diagnoses of sleep apnea) and post-service treatment records (showing no sleep apnea until 2003, and containing no competent medical evidence linking the sleep apnea to the Veteran's service) outweigh the Veteran's contentions.  

It is noted that the record also includes numerous internet articles and medical literature that the Veteran has submitted in support of his claim.  The submissions provide medical information that is very general in nature and does not address the specific facts of the Veteran's claim before the Board.  As this generic medical journal or treatise evidence does not specifically state an opinion as to the relationship between the Veteran's current sleep apnea and service, his inservice findings of sinus (awaking) bradycardia, his exposure to contaminants, or to his service-connected fibromyalgia, it is insufficient to establish the element of medical nexus evidence.  See Sacks v. West, 11 Vet. App. 314 (1998).  

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for obstructive sleep apnea.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, 1 Vet. App. at 49; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for obstructive sleep apnea is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


